Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-16, 24-29 in the reply filed on 11/23/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, 16, and 24 recite “a discontinuous ring shape”, “discontinuous shape”, “discontinuous cavity wall”, and “discontinuous shape” respectively.  It is not clear what structure is being claimed by reciting discontinuous shapes or cavity walls.  Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-16, 24-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 16, and 17 of U.S. Patent No. 9663780 and claims 1-19 of patent US 10087438. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the limitations presently recited in claims 1-16, 24-29.

Claim interpretation
With regard to applicant’s recitation of “A magnet for use in isolating macromolecules from a mixture…” in the preamble of their claims 1-16, and “a kit for use in…” in claims 24-29 the recitation following “for use in” has been given the appropriate amount of patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Furthermore, with regard to claims 1-16 and 24-29, these claims are considered to include process or intended use limitations such as can be seen in a recitation “A magnet for use in isolating macromolecules from a mixture…” in the preamble of their claims 1-16, and “a kit for use in…” in claims 24-29 sample”.  It should be noted that these types of recited, intended uses which do not further delineate the structure of the claimed apparatus from that of the prior art have not been afforded patentable weight.  Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 4162674) in view of Humphries et al. (7474184).
With regard to the positively recited structural limitations of claims 1-16 and claims 24-29 and their great breadth, Klein et al. teach the structure of the claimed “pot-magnet”(16).
Klein et al. teach a magnet with a solid core (as provided by (16) in figure 1 below) having a first end having a first surface and a second end having a second surface;
One or more cavities extending into the solid core at or near the first end, the second end, or both; wherein the one or more cavities each have a cavity wall and at least a portion of the cavity wall comprises one or more segments and one or more gaps to form a discontinuous ring shape; 
and at least one side wall, wherein the side wall is in communication with the first end and the second end.
Klein et al. does not teach the method of using the magnet as it presently being claimed.
Humphries et al. teaches a magnet that is used for separation and other biotechnology applications involving holding (of vessels with macromolecules), manipulation, or separation of magnetizable molecular structures and targets.  
It would have been obvious to a person of skill in the art at the time the invention was made to have used the magnet of Klein et al. within the device of Humphries et al. as pot magnets are well known in the art and for the expected benefit as taught by Humphries in their teaching of electromagnets being employed as magnetic tweezers for better control of magnetic field and the position of magnetic particles (Col. 2). 



    PNG
    media_image1.png
    829
    664
    media_image1.png
    Greyscale

  
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        1/13/2021